EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims, Specification Amendment, and Remarks filed on August 5, 2021, and thirteen Information Disclosure Statements filed between April 6, 2021 and October 18, 2021.
2.	Claims 1-3 and 5-22 are pending in the case; Claims 1, 9, and 10 are independent claims; Claim 4 is canceled; Claims 11-22 are new claims.


Allowable Subject Matter
3.	Claims 1-3 and 5-22 are allowed.
Applicant’s arguments, see Remarks filed on August 5, 2021 (pgs. 12-14, hereinafter Remarks), with respect to 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The § 103 rejection has been withdrawn.  With respect to independent Claim 1 (and similarly, independent Claims 9 and 10), as discussed in the Remarks, the prior art of record does not appear to disclose or suggest the combination of steps/features recited in Claim 1, particularly with respect to: in accordance with a determination that the user activity data satisfies a first set of activity commentary display criteria, displaying, via the display device, a first user interface, including: in accordance with a determination that a value of a user characteristic satisfies a set of first commentary criteria, a first activity commentary based on the user activity data, wherein the first activity commentary includes a first amount of characters, and wherein the first activity commentary does not include activity-based instructions; and in accordance with a determination that the value of the user characteristic satisfies a set of second commentary criteria, a second activity commentary based on the user activity data, the second activity commentary different from the first commentary, wherein the second activity commentary includes a second amount of characters that is greater than the first amount of characters, and wherein the second activity commentary includes the activity-based instructions.
	The prior art of Cheong et al. (US 2017/0011210 A1) is directed towards a device providing a service associated with the obtained biometric information of a user.  Cheong teaches obtaining user’s data through various sensors, such as body activity, exercise information, etc.  Cheong suggests that based on a determination of a user’s characteristic, the UI content and functionalities of the device can be adjusted accordingly, such as adjusting exercise restrictions or coaching based on user’s age, gender, weight, etc.  While Cheong appears to suggest that different types of users (i.e., based on age) would have different exercise goals (i.e., number of steps), Cheong does not appear to disclose “in accordance with a determination that a value of a user characteristic satisfies a set of first commentary criteria, a first activity commentary based on the user activity data, wherein the first activity commentary includes a first amount of characters, and wherein the first activity commentary does not include activity-based instructions; and in accordance with a determination that the value of the user characteristic satisfies a set of second commentary criteria, a second activity commentary based on the user activity data, the second activity commentary different from the first commentary, wherein the second activity commentary includes a second amount of characters that is greater than the first amount of characters, and wherein the 
While other prior art of record teaches adjusting user interfaces based on various user characteristics (see, for example, Van Erlach et al. (US 2003/0179229 A1), Rosenberg (US 2006/0184800 A1)) as well as providing activity commentary based on received user data (see, for example, Harada et al. (US 6,302,789 B2), Trumm (US 2008/0027673 A1), Squires (US 2015/0142689 A1)), the prior art of record similarly fails to disclose or suggest the combination of the above-discussed features regarding the amount of characters and inclusion of activity based instructions in the displayed activity commentary based on the user characteristic, in the manner recited in Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179